Citation Nr: 1613695	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-17 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a head injury.

3.  Entitlement to an effective date prior to October 12, 2006, for the award of service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active duty for training from July 9, 1979, to October 11, 1979; and in August 1991; with additional, not yet verified, dates of service in the Reserves between October 12, 1979, and November 30, 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board recognizes the issues related to service connection for left and right shoulder disabilities and a back disability, which were also perfected on appeal.  However, service connection was awarded for these disabilities by way of a November 2015 rating decision and, therefore; are no longer on appeal.

The Veteran provided testimony before the undersigned at a Board hearing in March 2016.  The hearing transcript is within the record before the Board, which includes electronic files in Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for a psychiatric disorder and residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On October 12, 2006, more than one year following his discharge from service, the Veteran filed his original claim seeking service connection for a skin disorder.


CONCLUSION OF LAW

The criteria for an effective date prior to October 12, 2006, for the award of service connection for a skin disorder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant.  

As explained below, the determinative factor in this case is when the Veteran's claim was received.  Any notice sent or evidence received after the receipt of the claim would not establish the Veteran's entitlement to an earlier effective date for service connection.  Therefore, no further development is required before the Board decides this appeal.


General Legal Criteria: Earlier Effective Date

In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2015).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Factual Background and Analysis

The Veteran is seeking an effective date prior to October 12, 2006 for the award of service connection for his skin disorder.   Available service department records make clear that the Veteran's service ended in 1996, and the Veteran has not reported any subsequent service periods.  He recognizes that he did not file a claim within one year of his separation from service, but feels that the effective date for his service-connected disability should be the day following separation out of fairness, because his symptoms have existed since that time. 

October 12, 2006, is the correct effective date for the award of service connection for the Veteran's disability, because that is the date of receipt of his initial claim for service connection.  The record shows the Veteran was in the Reserves until November 1996.  There is no indication of a claim prior to October 12, 2006.  Even if there exists medical evidence, or competent lay reports of ongoing symptoms, prior to October 12, 2006, there is no indication of an intent to claim service connection for a skin disorder prior to that date.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007) (finding that in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits); Brannon v. West, 12 Vet. App. 32 (1998) (noting that the mere presence of medical evidence does not establish an intent to seek service connection for a psychiatric disorder). 

In reaching this decision, the Board has considered the Veteran's written statements and hearing testimony.  Despite his contentions, however, it is clear that he did not file a formal or informal claim for service connection prior to October 12, 2006.  The Board has also considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claims because the preponderance of the evidence is against the claim.


ORDER

An effective date earlier than October 12, 2006, for the award of service connection for a skin disorder is denied.


REMAND

The Veteran claims service connection is warranted for a psychiatric disorder and for residuals of a head injury due to an incident in November 1988, during which he was struck in the head with a pipe.  In-service treatment records dated November 17, 1988, related to a fight which occurred on November 16, 1988, are within the claims file.  These records show "head trauma" as the diagnosis and clinical notations show he was struck in the head with a pipe during a fight.  He had a contusion on his head.  The Veteran, at his RO hearing, Board hearing and in several statements throughout the pendency of this appeal has indicated he was in active duty for training (ACDUTRA) status at the time of this incident.  

The record shows the RO contacted the National Personnel Records Center in May 2010 to verify the Veteran's ACDUTRA and inactive duty for training (INACDUTRA) service between January 1, 1988, and December 31, 1988.  The only response received indicates the "requested information is not a matter of record."  There is no indication in the record that the RO made any further attempts to verify the Veteran's service in November 1988.  The service treatment records indicate the Veteran was participating in some sort of service at the time of the incident.  The November 17, 1988, report of Emergency Care and Treatment notes he was transported to the emergency room in a military vehicle and his residence was noted as at the DRC Fort Devens in Newport News, Virginia, a military reserve installation.  The RO, however, has not contacted the Veteran's Reserve installation or any other potential source for the information as to his status in November 1988.  Therefore, VA's duty to assist is not met at this juncture and the matter must be remanded.

Once the record is complete, and the Veteran's duty status on November 16 and 17, 1988 is confirmed, a VA examination in relation to his psychiatric and head injury claims may be warranted.

Accordingly, the case is REMANDED for the following action:

1.  Verify all specific periods of the Veteran's active and inactive periods of duty (ACDUTRA and INACDUTRA) (not retirement points) in November 1988, in particular on November 16 and 17, 1988.  The AOJ should contact the Veteran's Reserve installation and any other potential resource for this information.  Efforts to obtain verification must continue until it is received, unless it is reasonably certain that records verifying such service do not exist, or that further efforts to obtain such records would be futile.

2.  Once the Veteran's period of service on November 16 and 17, 1988, is verified, the RO should reconsider whether VA's duty to assist includes obtaining VA examination and opinions in order to determine the nature and etiology of the Veteran's claimed psychiatric disorder and residuals of a head injury.

3.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


